Title: [February 1778]
From: Adams, John
To: 



      1778 February 13. Fryday.
      
      
       Captain Samuel Tucker, Commander of the Frigate Boston, met me, at Mr. Norton Quincy’s, where We dined, and after Dinner I sent my Baggage, and walked myself with Captain Tucker, Mr. Griffin a Midshipman, and my eldest Son, John Quincy Adams, between 10 and 11. Years of Age, down to the Moon Head, where lay the Bostons Barge. The Wind was very high, and the Sea very rough, but by Means of a Quantity of Hay in the Bottom of the Boat, and good Watch Coats with which We were covered We arrived on board the Boston, about five O Clock, tolerably warm and dry.—On board I found Mr. Vernon, a Son of Mr. Vernon of the Navy Board, a little Son of Mr. Deane of Weathersfield, between 11. and 12. Years of Age, and Mr. Nicholas Noel, a french Gentleman, Surgeon of the Ship, who seems to be a well bred Man.
       Dr. Noel shewed me, a Book, which was new to me. The Title is, Les Elemens de la Langue Angloise, dévélopés d’une maniere nouvelle, facile et très concise, en forme de Dialogue, ou la pronunciation est enseignée par un Assemblage de Lettres qui forme des sons similaires en François, et ou la juste Mesure de chaque Syllable est determinée. Avec un Vocabulaire, des Phrases familieres, et des Dialogues, tres interessans, pour ceux qui souhaitent parler Anglois correctement, et en peu de Tems. Nouvelle Edition, revûe, corrigée et enrichè de plusieurs nouvelles Regies et Remarques, servant à écarter les Difficultés qui retardent le Progress des Etrangers. Par V. J. Peyton. Linguarum Diversitas alienat hominem ab homine, et propter solam linguarum diversitatem, nihil potest ad consociandos homines tanta Similitudo naturae. St. August. De Civit. Dei. A Londres, Chez J. Nourse et Paul Vaillant, dans le Strand 1776.
      
      
       
        
   
   First entry in D/JA/47. This is a small quarto volume bound in marbled boards and may well be one of the two “Account Books” or “Memd. Book” purchased by the Navy Board for JA’s use on his voyage and mission; see John Bradford to JA, 11? Feb. 1778 and enclosures (Adams Papers); the enclosures are reproduced in this volume . The book contains about a hundred pages of journal entries, 13 Feb. 1778–26 April 1779, and though not nearly filled it was doubtless left home when JA sailed for Europe again in Nov. 1779. Years later the blank leaves were thriftily used for transcripts of JA’s earliest Diary booklets, 1755–1761, made under the supervision of JQA; see Introduction.


        
   
   When JA arrived home from Congress on 27 Nov. 1777, he had every expectation of a long leave and began to pick up the threads of his legal practice. But in York, Penna., on the following day Congress elected him a joint commissioner with Benjamin Franklin and Arthur Lee to represent the United States in France, Silas Deane having been recalled on 21 Nov. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:946–947, 975). JA’s commission, erroneously dated 27 (instead of 28) Nov., was enclosed in a letter to him from Richard Henry Lee and James Lovell, “In Committee for foreign Affairs,” York, 3 Dec. (Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:6–7). “After much Agitation of mind and a thousand reveries,” as he says in his Autobiography, JA announced his acceptance in a letter to President Henry Laurens, 23 Dec. (PCC, No. 84, I; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols. 2:458).


       
       
        
   
   In what is now Quincy Bay, though the name “Moon Head” is confusing and has been much disputed. There was and still remains a “Moon Head” on Moon Island off the tip of Squantum, the peninsula that encloses Quincy Bay on the north. But this Moon Head could not have been accessible by foot and is thus ruled out as the place from which JA embarked. Family and local tradition in Quincy long designated a low eminence on the shore near Norton Quincy’s house and just opposite Half Moon Island as the spot, but when some antiquarian-minded friends sent CFA a sketch of the ground in 1877 he declined to interpret what JA meant by Moon Head and in effect declared the problem insoluble (Cyrus Woodman to James Baxter, 10 Aug. 1877, enclosed in Baxter to CFA, 13 Aug., Adams Papers; CFA to Baxter, 15 Aug., LbC, Adams Papers). Two bits of evidence, hitherto overlooked, settle the question where JA embarked from, though not why he called it what he did. The first is in a letter from AA to John Thaxter, 15–18 Feb. 1778, in which she says that her husband and son “embarked from this Town, the place you well know, Hofs Neck” (MHi:Waterston Coll.). The second is a passage in JA’s Autobiography that was not published by CFA: “In our Way from Norton Quincy’s house We made an halt of a few minutes at the House of Mr. Seth Spear on Hoffs neck, where some Sailors belonging to our barge had been waiting for us.” He then relates the conversation that passed between him and Mrs. Spear, who predicted an unfavorable voyage. Clearly, then, the party embarked from Hough’s Neck, the southern extremity of Quincy Bay. This point was directly on the way to Nantasket Roads, where the Boston was anchored. Capt. Tucker’s logbook (see the following paragraph) has this entry for 13 Feb. 1778: “I haveing Some Capital business at Brantre Send my boat on Shore to Georges Island [in Nantasket Roads] and brought off a Pilot to Conduct me their att 10 AM Proceeded their finisht my business and Returned on board by 5 PM.”


        
   
   The original logbook of the Boston, a 24–gun Continental frigate, is in the Samuel Tucker Papers (MH) and forms a valuable supplement to JA’s record of this voyage; it is printed with reasonable fidelity as an appendix to Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 261–327. Tucker prepared what he called “An Abstract of a Journal Kept ... on Board the Contl. Frigate Boston,” and presented it to JA in 1791 (Adams Papers, Microfilms, Reel No. 342). The “Abstract” differs in many details from the logbook, a fact which accounts for the variations between material quoted from the log in our notes and quotations attributed to it in notes by CFA, who used the “Abstract” when editing JA’s Diary (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:95 ff.).


       
       
        
   
   William Vernon Jr., College of New Jersey 1776, was going to France to gain experience in trade; after a brief stay at Bordeaux he entered the house of “Mr. Revellat ainé, one of the Principal Negociants” of Montauban in Guienne, declining an offer by JA to serve as his secretary (entry of 16 Feb., below; Vernon Jr. to JA, 10 April, 16 May, 26 Sept. 1778; JA to Vernon Jr., 12 May, 15 Sept. 1778, both LbC; JA to Vernon Sr., 2 Dec. 1778, LbC; all in Adams Papers). As for Jesse Deane, he was placed with JQA and other young Americans in M. Le Coeur’s private boarding school in Passy. He stayed in Europe five years, spending the last two of them with his father in Ghent and London. Returning to America in 1783, he joined a business enterprise in Hartford, but was apparently not successful. See entry of 14 April, note, below; Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., index, under his name.


        
   
   On Nicolas Nöel, chirurgien-major in the French army, see Lasseray, Les français sous les treize étoilesAndré Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols., 2:342–345. The official ship’s doctor was Benjamin Brown, later a member of Congress from Massachusetts (Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 84 and passim).


       
      
      

      1778. 14. Feb. Saturday.
      
      
       A very fine Morning, the Wind at Northwest. At Daybreak orders were given for the Ship to unmoor.
       My Lodging was a Cott, with a double Mattress, a good Bolster, my own Sheets, and Blanketts enough. My little Son, with me—We lay very comfortably, and slept well. A violent Gale of Wind in the Night.
      
      

      Feb. 15. Sunday.
      
      
       This Morning weigh’d the last Anchor, and came under Sail, before Breakfast. A fine Wind, and a pleasant Sun, but a sharp cold Air.— Thus I bid farewell to my native Shore.—Arrived, and anchored in the Harbour of Marblehead, about Noon. Major Reed, Captn. Gatchell Father in Law of Capt. Tucker came on board, and a Captain Stevens who came on Board to make me a present of a single Pistol.
      
      

      1778. Feb. 16. Monday.
      
      
       Another Storm for our Mortification—the Wind at N.E. and the Snow so thick that the Captain thinks he cannot go to Sea. Our Excursion to this Place, was unfortunate, because it is almost impossible, to keep the Men on Board. Mothers, Wives, Sisters come on bord, and beg for Leave for their Sons, Husbands, and Brothers to go on Shore for one Hour &c. so that it is hard for the Commander to resist their Importunity.
       I am anxious at these Delays. We shall never have another Wind so good as We have lost. Congress, and the Navy Board, will be surprized at these Delays, and yet there is no Fault, that I know of. The Commander of the Ship is active and vigilant, and does all in his Power, but he wants Men—he has very few Seamen indeed. All is as yet Chaos on board. His Men are not disciplined. The Marrines are not. The Men are not exercised to the Guns. They hardly know the Ropes.
       My Son is treated very complaisantly by Dr. Noel, and by a Captain and Lieutenant of Artillery, who are on board, all French Gentlemen. They are very assiduous in teaching him French. The Dr. Monsr. Noel, is a genteell well bred Man, and has received somewhere a good Education. He has Wounds on his Forehead, and on his Hands, which he says he received, last War, in the Light Horse Service.
       The Name of the Captain of Artillery is Parison, and that of the Lieutenant is Begard.
       Since my Embarkation, Master Jesse Deane delivered me a Letter, from his Uncle Barnabas Deane dated 10. Feb. recommending to my particular Care and Attention, the Bearer, the only Child of his Brother Silas Deane Esq. now in France, making no doubt, as the Letter adds, that I shall take the same Care of a Child in his Situation, which I would wish to have done to a Child of my own, in the like Circumstance.—It is needless to mention his Youth and Helplessness, also how much he will be exposed to bad Company and to contract bad Habits, without some friendly Monitor to caution and keep him from associating with the common Hands on board.
       About the same Time, another Letter was delivered to me from Wm. Vernon Esq. of the Continental Navy Board, dated Feb. 9.—in these Words “I presume it is unnecessary to say one Word in order to impress your Mind with the Anxiety a Parent is under, in the Education of a Son, more especially when not under his immediate Inspection, and at 3000 Miles distance. Your parental Affection fixes this Principle. Therefore I have only to beg the Favour of you, Sir, to place my Son, in such a Situation, and with such a Gentleman as you would chuse for one of yours, whom you would wish to accomplish for a Merchant. If such a House could be found, either at Bourdeaux or Nantes, of protestant Principles, of general and extensive Business, I rather think one of those Cities the best; yet if it should be your Opinion that some other Place might be more advantageous to place him at, or that he can be imployed by any of the States Agents, with a good Prospect of improving himself, in such manner, that he may hereafter be usefull to Society, and in particular to these American States, my Views are fully answered. I have only one Observation more to make, viz. in respect to the AEconomy of this Matter, which I am perswaded will engage your Attention, as the small Fortune that remains with me, I would wish to appropriate for the Education of my Son, which I know must be husbanded, yet I cant think of being rigidly parsimonious, nor must I be very lavish, lest my Money should not hold out.
       “I imagine a Gratuity of one hundred Pounds Sterling may be given to a Merchant of Eminence to take him for two or three Years, and perhaps his yearly board paid for. I shall be entirely satisfyed in whatever may seem best for you to do, and ever shall have a gratefull Remembrance of your unmerited Favours, and sincerely hope in future to have it in my Power to make Compensation. I wish you Health and the Utmost Happiness, and am, with the greatest Regards &c.”
       Thus I find myself invested with the unexpected Trust of a Kind of Guardianship of two promising young Gentlemen, besides my own Son. This benevolent office is peculiarly agreable to my Temper. Few Things have ever given me greater Pleasure than the Tuition of Youth to the Bar, and the Advancement of Merit.
      
      
       
        
   
   On “Pondicherry” Parison, “one of General Du Coudrais Captains,” see entry of 19 Feb., below, and JA’s Autobiography under date of 24–26 Feb. 1778.


       
       
        
   
   Deane’s letter, here partly quoted and partly paraphrased, is in the Adams Papers, dated from Boston.


       
       
        
   
   This is the full text of Vernon’s letter as found in the Adams Papers.


       
      
      

      17. Tuesday.
      
      
       I set a Lesson to my Son in Chambauds French Grammar and asked the Favour of Dr. Noel to shew him the precise, critical Pronunciation of all the French Words, Syllables, and Letters, which the Dr. very politely did, and Mr. John is getting his Lessons accordingly, very much pleased.
       The Weather is fair, and the Wind right, and We are again weighing Anchor in order to put to Sea.
       Captn. Diamond and Captn. Inlaker came on Board, and breakfasted, two Prisoners taken with Manly in the Hancock and lately escaped from Hallifax.
       
       Our Captn. is an able Seaman, and a brave, active, vigilant officer, but I believe has no great Erudition. His Library consists of Dyche’s English Dictionary, Charlevoix’s Paraguay, The Rights of the Xtian Church asserted vs. the Romish and other Priests, who claim an independent Power over it, The 2d Vol. of Chubbs posthumous Works, 1. Vol. of the History of Charles Horton, Esq. and 1 Vol. of the delicate Embarrassments a Novell.—I shall at some other Time take more Notice of some of these Books.
      
      

      1778. Feb. 18. Wednesday.
      
      
       Last night, about Sunsett We sailed out of Marblehead Harbour, and have had a fine Wind, from that time to this, 24. Hours. The constant Rolling and Rocking of the Ship, last night made Us all sick —half the Sailors were so. My young Gentlemen, Jesse and Johnny, were taken about 12 O Clock last night and have been very seasick ever since. I was seized with it myself this Forenoon. My Servant Joseph Stevens and the Captns. Will have both been very bad.
      
      
       
        
   
   Joseph Stephens (as he himself wrote his name), a former soldier and seaman, served JA in Europe in all kinds of capacities from 1778 to 1783, but was lost on a voyage home to America in the latter year.


       
      
      

      Feb. 19. Thursday.
      
      
       Arose at 4 O Clock. The Wind and Weather still fair. The Ship rolls less than Yesterday, and I have neither felt, nor heard any Thing of Sea Sickness, last night nor this Morning.
       Monsr. Parison, one of General Du Coudrais Captains, dined with us, Yesterday, and made me a present of a Bottle of a nice French Dram, a Civility which I must repay. He seems a civil and sensible Man.
       The Mal de Mer seems to be merely the Effect of Agitation. The Smoke and Smell of Seacoal, the Smell of stagnant, putrid Water, the Smell of the Ship where the Sailors lay, or any other offensive Smell, will increase the Qualminess, but do not occasion it.
       Captain Parison says, that the Roads from Nantes to Paris are very good, no Mountains, no Hills, no Rocks—all as smooth as the Ships Deck and a very fine Country: But the Roads from Bourdeaux to Paris, are bad and mountainous.
       In the Morning We discovered three Sail of Vessells ahead. We went near enough to discover them to be Frigates, and then put away. We soon lost sight of two of them: but the third chased Us the whole Day. Sometimes We gained upon her, and sometimes she upon Us.
       
      
      
       
        
   
   
         
          Tucker, Log (MH), 19 Feb.:
          
           
            “Att 6 A.M. Saw three Large Ships bearing East they Standing to the Northward I mistrusted they where a Cruizeing for me. I hauld my wind to the southward found they did not Persue. I then Consulted my Offercers to stand to the Northward after them. We agreed in opinions. Wore Ship Run one hour to the Northward then I Discoverd that one was a ship Not Less than ourselfs, one out of sight to the Northward and the other appeared to me and offercers to be a twenty gun ship. The man att the mast head Cauld out a ship on the weather Quarter—at that time the other two Under our Lee and Under short Sail. I then Consulted the Honble. John Addams Esq. and my offercers what was best to do not knowing how my ship may Sail. One and all Consented to stand to the southward from them. Att 10 A.M. I then wore ship to the southward and stood from them. The two that was Under my Lee before I wore Imediately wore and stood affter me. Att 12 on Meridian Lost sigh[t] of the small ship and the other was about three Leagues Under my Lee Quarter.”
           
          
         
        


        
   
   The vessel in pursuit was the Apollo (Ambrose Serle, American Journal, ed. Edward H. Tatum, Jr., San Marino, Calif., 1940, p. 315).


       
      
      

      Feb. 20. Fryday.
      
      
       In the Morning nothing to be seen, but soon after another Sail discovered ahead, which is supposed to be the same.
      
      
       
        
   
   
         
          Tucker, Log (MH), 20 Feb.:
          
           
            “This 24 hours begins Very Pleasant the Ship Still in Chase. I being Poorly mand dare not attactk her and many other Principal Reasons. Att 2 P.M. Satt fore and main topmast stearing Sails found I Left the Ship att 6 P.M. It being dark Lost sight of the Ship in Small Sails and hauld my wind. The Cruizer supposing I bore away to stear the Course I was going When she saw me first Bore away and run ESE while I for six or Eight hours had being [been] Runing four Points more southerly att the Rate of seven knots brought her in my oppinion to bear of me ENE Distance about Eleven and half Leagues. Then the wind headed me. I fell off to ENE then Runing att the Rate of 6 knots for three hours. Saw the Same Ship Direct a head standing to southward & westward about 5 Leagues Distance. Hove in stays after makeing of her Plain and stood to the westward because I Could not Weather her on the former tack after Runing three hours to the westward. The wind favoured me. I then hove in Stays and Came to windward of the frigate about four miles and was Intirely Sattisfyd it was the Same Ship about four Miles Under my Lee Quarter. They again Tackt ship and Continued Chaseing that day—but I found I rather Left my Enemy.”
           
          
         
        


       
      
      

      Feb. 21. Saturday, 22. Sunday, and 23d. Monday.
      
      
       Exhibited such Scaenes as were new to me. We lost Sight of our Enemy it is true but We found our selves in the Gulph Stream, in the Midst of an epouvantable Orage, the Wind N.E. then N., and then North West.
       It would be fruitless to attempt a Description of what I saw, heard and felt, during these 3 days and nights. To describe the Ocean, the Waves, the Winds, the Ship, her Motions, Rollings, Wringings and Agonies—the Sailors, their Countenances, Language and Behaviour, is impossible. No Man could keep upon his Legs, and nothing could be kept in its Place—an universal Wreck of every Thing in all Parts of the Ship, Chests, Casks, Bottles &c. No Place or Person was dry.
       On one of these Nights, a Thunder bolt struck 3 Men upon deck and wounded one of them a little, by a Scorch upon his Shoulder. It also struck our Main Topmast.
      
      
       
        
   
   
         
          Tucker, Log (MH), 22 Feb.:
          
           
            “... heavy gales and a Dangerous Sea Runing; one thing or another Continually giving away on board Ship.... Att half Past 3 A.M. Discoverd our fore sail was split in the Larbourd Leach but Could not Prevent it att that time for the Distress we wear at that time in; I Little Expected but to be Dismasted as I was almost Certain I heard the mainmast spring below the Deck. Afterwards Discoverd the truth of it. Still Continues an Extremity of Weather. So Ends this day. Pray god Protect Us and Carry Us through our Various troubles.”
           
          
         
        


        
   
   As for the seaman struck by lightning, “he lived three days and died raving mad” (William Jennison Jr., “Journal,” PMHBPennsylvania Magazine of History and Biography., 15: 102 [April 1891]). Jennison was a lieutenant of marines aboard the Boston, and his journal adds a few details concerning this voyage not found elsewhere. See also JA’s Autobiography under 20 Feb. 1778.


       
      
      

      Tuesday 24. Wednesday 25. Thursday 26.
      
      
       Tuesday We spyd a Sail and gave her Chase. We overhawled her, and upon firing a Gun to Leeward, and hoisting American Colours, she fired a friendly Gun and Hoisted the French Colours of the Province of Normandy. She lay to for us, and We were coming about to speak to her, when the Wind sprung up fresh of a sudden and carryed away our Main top Mast. We have been employed ever since in getting in a New one, repairing the Sails and Rigging much damaged in the late Storm, and in cleaning the Ship and putting her in order. From the 36 to the 39. degrees of Lat. are called the Squawly Latitudes, and We have found them to answer their Character.
       I should have been pleased to have kept a minute Journal of all that passed, in the late Chases and turbulent Weather, but I was so wet, and every Thing and Place was so wett—every Table and Chair was so wrecked that it was impossible to touch a Pen, or Paper.
       It is a great Satisfaction to me however, to recollect, that I was myself perfectly calm during the whole. I found by the Opinion of the People aboard, and of the Captain himself that We were in Danger, and of this I was certain allso from my own Observation, but I thought myself in the Way of my Duty, and I did not repent of my Voyage.
       I confess I often regretted that I had brought my son. I was not so clear that it was my Duty to expose him, as myself, but I had been led to it by the Childs Inclination and by the Advice of all my Friends. Mr. Johnnys Behaviour gave me a Satisfaction that I cannot express— fully sensible of our Danger, he was constantly endeavouring to bear it with a manly Patience, very attentive to me and his Thoughts constantly running in a serious Strain.
      
      

      1778. Feb. 26. Thursday.
      
      
       I have made many Observations, in the late bad Weather, some of which I do not think it prudent to put in writing—a few I will set down. 1st. I have seen the inexpressible Inconvenience of having so small a Space between Decks, as there is in the Boston. As the main Deck was almost constantly under Water, the Sea rolling in and out at the Ports and Scuppers, We were obliged to keep the Hatchways down—whereby the Air became so hot and so dry in the ’Tween decks that for my own Part, I could not breathe, or live there. Yet the Water would pour down when ever an hatchway was opened, so that all was afloat. 2. The Boston is over metalled. Her Number of Guns and the Weight of their Metal is too great for her Tonnage. She has 5 Twelve Pounders, and 19. Nines. We were obliged to sail, day and Night during a Chaise with the Guns out, in order to be ready, and this exposed Us to certain Inconvenience and great Danger. They made the Ship labour and roll, so as to oblige Us to keep the Chain Pumps as well as the Hand Pumps, almost constantly going. Besides they Wring, and twist the Ship in such a Manner as to endanger the starting of a Butt, but still more to endanger the Masts and Rigging. 3. The Ship is furnished with no Pistolls, which she ought to be, with at least as many as there are Officers, because there is nothing but the Dread of a Pistoll will keep many of the Men to their Quarters in Time of Action. 4. This Ship is not furnished with good Glasses, which appears to me of very great Consequence. Our Ships ought to be furnished with the best Glasses that Art affords. Their Expence would be saved a Thousand Ways.
       5. There is the same general Inattention, I find on Board the Navy to Oeconomy that there is in the Army. 6. There is the same general Relaxation of order and Discipline. 7. There is the same Inattention to the Cleanliness of the Ship and the Persons and Health of the Sailors, as there is at land of the Cleanness of the Camp and the Health, and Cleanness of the soldiers. 8. The Practice of profane Cursing and Swearing, so silly as well as detestable, prevails in a most abominable Degree. It is indulged and connived at by Officers, and practised too in such a Manner that there is no Kind of Check against it. And I take upon me to say that order of every Kind will be lax as long as this is so much the Case.
       This Morning Captn. Tucker made me a Present of Charlevoix’s History of Paraguay. Yesterday Dr. Noel put into my Hand, a Pockett Volume, intituled, Le Geographe manuel, contenant La Description de tous les Pays du Monde, leurs qualités, leur climat, le caractère de leurs Habitans, leur Villes capitales, avec leur distances de Paris, et des Routes qui y menent tant par terre que par Mer; les Changes, et les Monnoies des principales Places de 1’Europe, en Correspondance avec Paris; la manière de tenir les Ecritures de chaque Nation; la Reduction de toutes espèces de l’Europe au pied courant de France, &c. Par M. l’Abbé Expilly, de la Société royale des Sciences et belles Lettres de Nancy. These manuals come out annually, and are to be had in any of the great Towns in France.
      
      
       
        
   
   Pierre FranÇois Xavier de Charlevoix, The History of Paraguay, Dublin, 1769, 2 vols., survives among JA’s books in the Boston Public Library (Catalogue of JA’s Library’Catalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
       
        
   
   Abbe Jean Joseph Expilly’s Géographe manuel, Paris, 1765, is also among the numerous European guidebooks and similar works among JA’s books in the Boston Public Library (same).


       
      
      

      Feb. 27. Fryday.
      
      
       A Calm. As soft and warm as Summer. A Species of black Fish, which our officers call Beneaters, appeared about the Ship.
       One Source of the Disorders in this Ship, is the Irregularity of Meals. There ought to be a well digested System, for Eating, Drinking and sleeping. At Six, all Hands should be called up. At Eight, all Hands should breakfast. At one all Hands should dine. At Eight again all Hands should sup. It ought to be penal for the Cook to fail of having his Victuals ready punctually.—This would be for the Health, Comfort and Spirits of the Men, and would greatly promote the Business of the Ship.
       I am constantly giving Hints to the Captain concerning Order, Œconomy and Regularity, and he seems to be sensible of the Necessity of them, and exerts himself to introduce them.—He has cleared out the Tween Decks, ordered up the Hammocks to be aired, and ordered up the sick, such as could bear it, upon Deck for sweet Air. This Ship would have bred the Plague or the Goal Fever, if there had not been great Exertions, since the storm, to wash, sweep, Air and purify, Cloaths, Cots, Cabins, Hammocks and all other Things, Places and Persons.
       The Captn. Yesterday went down into the Cock Pit, and ordered up every Body from that Sink of Devastation and Putrefaction— ordered up the Hamocks &c. This was in Pursuance of the Advice I gave him in the Morning, “if you intend to have any Reputation for Œconomy, Discipline or any Thing that is good, look to your Cock Pit.”
       Yesterday the Captn. brought in a Curiosity which he had drawn up over the Side in a Buckett of Water, which the Sailors call a Portuguese Man of War, and to day I have seen many of them sailing by the Ship. They have some Appearances of Life and Sensibility. They spread a curious Sail and are wafted along very briskly. They have something like Gutts, hanging down, which are said to be in a degree poisonous to human Flesh. The Hulk is like blue Glass. I pierced it with the sharp Point of my Pen Knife and found it empty. The Air came out, and the Thing shrunk up almost to nothing.
      
      
       
        
   
   CFA silently corrects this word to “bonitos.”


       
      
      

      1778. Feb. 28. Saturday.
      
      
       Last Night and this Day We have enjoyed a fine easy Breeze. The Ship has had no Motion but directly forward. I slept as quietly and as soundly as in my own Bed at home. Dr. Noel gave me a Phial of Balsamum fioraventi, for an Inflammation in my Eyes, which seems to be very good for them. It is very much compounded. It is very subtle and penetrating. Pour a few Drops into the Palms of your Hands, rub it over the Palm and the Fingers, and then hold the Insides of your Hands before your Eyes, and the Steam which evaporates enters the Eyes, and works them clear. This Balsam derives its Name from its Author.
       The Ship is now in very good order, cleaned out, between Decks, on the Main Deck, in the Cabin and Quarter Deck. The Masts, Yards, Sails and Rigging are well repaired.
       The Captn. has just now sent written Orders to the Steward of the Ship, to make weekly Returns to him of the State of Provisions and to be very frugal of Provisions and Candles, which appeared to be very necessary as near one half of the Ships Stores of Candles are expended.
       This is Saturday Night: a Fortnight Yesterday, since I took Leave of my Family.—What Scaenes have I beheld since?—What Anxiety have my Friends on Shore suffered on my Account? during the N.E. Storm which they must have had at Land!
       What is this Gulph Stream? What is the Course of it? From what Point and to what Point does it flow? How broad is it? How far distant is it from the Continent of America? What is the Longitude and Latitude of it.
      
     